
	

113 S2965 IS: Operation United Assistance Tax Exclusion Act of 2014
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2965
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide that members of the Armed Forces performing hazardous humanitarian services in
			 West Africa to combat the spread of the 2014 Ebola virus outbreak shall be
			 entitled to tax benefits in the same manner as if such services were
			 performed in a combat zone.
	
	1.Short titleThis Act may be cited as the Operation United Assistance Tax Exclusion Act of 2014.2.Treatment of certain hazardous humanitarian service as combat zone service for purposes of the
			 combat zone compensation exclusion(a)In generalFor purposes of section 112 of the Internal Revenue Code of 1986, service by a qualified member of
			 the Armed Forces during Operation United Assistance shall be treated as
			 service in a combat zone in the same manner as if the President of the
			 United States had by Executive order  designated the Ebola virus disease
			 outbreak area as an area of combat under section 112(c)(2) of such Code.(b)Definitions(1)Qualified member of the Armed ForcesThe term qualified member of the Armed Forces means a member of the Armed Forces serving in Operation United Assistance who is required to
			 undergo a program of not less than 21 days of controlled monitoring in a
			 controlled monitoring area upon the individual's return from the Ebola
			 virus disease outbreak area.(2)Operation United AssistanceThe term Operation United Assistance means the mission beginning in September 2014 in the Ebola virus disease outbreak area.(3)Ebola virus disease outbreak areaThe term Ebola virus disease outbreak area means Liberia, Sierra Leone, and Guinea, and any other region designated by the Centers for
			 Disease Control and Prevention as experiencing a widespread Ebola virus
			 disease outbreak as of the date of the enactment of this Act.
				
